Citation Nr: 0415532	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-21 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.  He served in Vietnam from September 1971 to April 1972 
as a field radio mechanic.   

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied 
service connection for PTSD.  Appeal has been perfected with 
respect to this issue.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

Having reviewed the entire record, the Board finds that a 
remand is warranted.  First, further evidentiary development 
is required.  In the pre-induction report of medical history 
dated in September 1970, the veteran reported having or 
having had "nervous trouble," but there is nothing else in 
the service medical records, including separation medical 
records, pertaining to psychiatric problems.  Nonetheless, 
medical evidence dated in 1974-1977, shortly after discharge, 
indicates complaints of agitation, hallucinations, 
depression, and insomnia, and diagnoses of schizophrenia and 
a personality disorder.  

Further, the veteran was provided a VA mental disorders 
examination in January 2003 in connection with the PTSD 
claim.  The claims folder apparently was not made available 
to the examiner, and the examination report shows diagnoses 
of adjustment disorder with depressed mood and substance-
induced mood disorder.  An August 2002 report of another VA 
mental health professional indicates that the veteran does 
have PTSD.  In any event, the record suggests that there was 
no attempt to first obtain specific information about the 
veteran's account of PTSD stressors (e.g., having witnessed 
deaths in Vietnam) and to verify such information.  To 
establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor had occurred.  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).  Accordingly, the Board finds that an attempt should 
be made to verify the claimed PTSD stressors, and if 
verified, another VA mental disorders examination should be 
afforded to determine whether there is medical basis to grant 
service connection.        

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

In this connection, the Board acknowledges that the veteran 
submitted in August 2002 responses to a PTSD questionnaire 
provided by the RO.  The record indicates that these 
responses were determined not to be specific enough for the 
purposes of verifying alleged PTSD stressors.  While this 
remand order is directed to the RO, the veteran also has a 
responsibility to cooperate with VA's efforts to help him 
develop his claim and to ultimately substantiate his claim 
with necessary evidence, as the failure to do so may result 
in denial of his claim.  This responsibility includes the 
provision of as much detailed information as possible to 
enable verification of the claimed stressors.  

Second, the Board notes that, in his appeal to the Board (VA 
Form 9) dated in August 2003, the veteran stated that he has 
attended weekly PTSD counseling sessions at a VA medical 
facility.  Other than the report of the January 2003 VA 
examination noted above, the most recent and relevant VA 
medical evidence is dated in August 2002.  Further inquiry 
should be made to ensure that any other, more recent, VA 
medical evidence is obtained and associated with the claims 
folder.  

Third, the Board notes that it is alleged that there is 
insufficient compliance with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002), as amended, and VA 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The U. S. Court of Appeals for 
Veterans Claims (Court) has interpreted the VCAA to mean that 
a claimant must be given a valid VCAA notification, which 
would include VCAA provisions, a specific discussion of what 
VA would do to assist claimants, including notification of 
what evidence the VA would obtain on the claimant's behalf 
and what the claimant must provide to substantiate his claim, 
and what specific evidence is needed to establish entitlement 
to claimed benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) specifically requires 
notification of what evidence and information not of record 
are needed to substantiate the claim, as well as what 
information and evidence the VA would seek to obtain and what 
the veteran is expected to submit.  The VA also must ask the 
claimant to provide any evidence in his possession or control 
that pertains to the claim.     

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

1.  The RO should attempt to substantiate 
the veteran's accounting of in-service 
PTSD stressors.  In particular, the RO 
should (a) review the veteran's written 
statement submitted in August 2002 as to 
stressors alleged to have occurred in 
Vietnam between September 1971 and April 
1972; (b) ask the veteran to provide more 
specific details about the claimed 
stressors, if he is able; and (c) contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for 
any Unit records covering the relevant 
time period.  

2.  If the veteran's claimed PTSD 
stressors have been verified, schedule 
the veteran for a VA medical examination 
by a qualified mental health professional 
to determine: (a) whether the veteran has 
PTSD or some other psychiatric disorder, 
if any; and (b) if so, whether PTSD or 
such other disorder is etiologically 
related to active duty.  The veteran's 
claims folder should be made available to 
the VA medical examiner.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.  
3.  In connection with continuing duty to 
assist the veteran in substantiating his 
claim, obtain any other relevant 
evidence, including VA medical center 
PTSD counseling session documents, in 
existence that are not currently of 
record, and associate them with the 
claims folder.

4.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

5.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with the 
requirements of the VCAA, as amended, VA 
regulations implementing VCAA, and 
applicable legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In particular, all notification 
requirements specified in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must be met.     

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



